Citation Nr: 0735499	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  05-20 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from August 1967 to March 
1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2005 by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The VA examination conducted for this claim occurred in 
September 2001, and the most recent medical records 
associated with the claims file are dated in December 2004.  
On his June 2005 Form 9, the veteran reported that he had 
weekly panic attacks, a condition not reported in the medical 
evidence of record.  The record also includes a December 2004 
opinion (from a VA social worker) that the veteran's 
psychiatric and medical conditions render him unemployable.  
Due to the age of the examination and the recent records 
suggesting a worsening of the condition, a contemporaneous 
and thorough VA examination is required.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

The Board also notes that the veteran submitted a timely 
request that a Decision Review Officer (DRO) review his case.  
The RO sent the veteran a letter on March 23, 2005, informing 
him that he had 60 days to request DRO review of his claim.  
The RO received the veteran's request for DRO review on May 
11, 2005, within the 60 day time frame, but DRO review was 
not done.  Consequently, a DRO should review the case and 
issue a supplemental statement of the case.  


Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  The AMC should obtain all VA 
psychiatric and PTSD group records dating 
from December18, 2004, forward.  The 
veteran should also be asked if he has 
received any non-VA treatment, and if the 
answer is affirmative, those records 
should be obtained.  

2.  Then, the veteran should be scheduled 
for a VA examination to determine the 
current severity of his PTSD.  If 
possible, the examiner should also state 
an opinion as to whether the veteran's 
PTSD renders him unfit for gainful 
employment.  All testing deemed necessary 
by the examiner should be performed and 
the results reported in detail.  The 
claims folder must be available for 
review by the examiner in conjunction 
with the examination and this fact should 
be acknowledged in the report.

3.  Thereafter, the AMC should 
readjudicate the veteran's claim.  The 
veteran should then be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



